Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

receive a parity check matrix as a modification target;  a matrix modifier configured to modify the parity check matrix by performing at least one of a cyclic shift on unit components of at least one row or column in the parity check matrix and a location change between at least two or more rows or columns in the parity check matrix to generate a modified parity check matrix;  and a controller configured to control the matrix modifier to compare a matrix size of the modified parity check matrix with a set matrix size, so that the matrix size is less than equal to the set matrix size” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor (see Applicant’s specification at [0117]-[0119] and figures 7 and 14)


The claim(s) 20 recite(s) the abstract limitations such as “a parity check matrix modifying method comprising: receiving a parity check matrix as a modification target;  modifying the parity check matrix by performing at least one of cyclic shift on unit components of at least one row or column in the parity check matrix and location change between at least two or more rows or columns in the parity check matrix;  and controlling the cyclic shift by comparing a matrix size of the modified parity check matrix with a set matrix size, so that the matrix size is less than or equal to the set matrix size” is a process that, under its broadest reasonable interpretation, covers performance of (see Applicant’s specification at [0117]-[0119] and figures 7 and 14)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  

The human person with the use of a generic computer (see above) can (1) receiving a parity check matrix data, (2) modifying the parity check matrix data by performing at least one of cyclic shift on unit components of at least one row or column in the parity check matrix and location change between at least two or more rows or columns in the parity check matrix and (3) comparing (data) a matrix size of the modified parity check matrix with a set matrix size, so that the matrix size is less than or equal to the set matrix size.

Accordingly, the claim recites an abstract limitation.

The claim(s) 11 recite(s) the abstract limitations such as “a parity check matrix managing apparatus comprising: an input configured to receive matrix generation information for a parity check matrix and parity characteristic information, the matrix generation information including an index and a value of a set unit component group in the parity check matrix;  a first component determiner configured to determine values of first unit components, which are unit components corresponding to the set unit component group among unit components of the parity check matrix, based on the index and value of the set unit component group;  a second component determiner configured to determine values of second unit components, which are unit components not included in the set unit component group, based on the parity characteristic information;  and a controller configured to control the first component determiner and the second component determiner based on the matrix generation information” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor (see Applicant’s specification at [0117]-[0119] and figures 7 and 14)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  

The human person with the use of a generic computer (see above) can (1) receiving a parity check matrix data, (2) determining the values of component data (Applicant’s specification in figures 1-4, 9-13 and paragraphs [0026 and other defines “component” as a matrix data and not as “a hardware component”) according to the input matrix generation information data.



In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor for modifying the parity matrix. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-20 do not recite any additional elements except a generic processor with software module for parity matrix generation.



The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 20 recites “… compare a matrix size of the modified parity check matrix with a set matrix size, so that the matrix size is less than equal to the set matrix size” 

The recited limitation such as “compare/comparing a matrix size…with a set matrix size, so that the matrix size is less than equal to the set matrix size” renders this limitation indefinite because the method of comparing matrix can determine whether the 

In additional, Applicant fails to provide a method of comparing a matrix size with a set of matrix size so that the matrix size would be less than equal to the set of matrix size.

Claim 3 recites “controls the matrix modifier so that a set unit component group among unit components of the modified parity check matrix forms an identity matrix”

The recited limitation “control the matrix modifier so that …the modified parity matrix forms an identity matrix” renders this limitation because it is unclear how to control so that it can form “an identity matrix”.  That is Applicant fails to provide a method of controlling to form an identity matrix” 

Claim 7 recites “determines the values of N, L, M, and K so that the matrix size is less than or equal to the set matrix size”

The recited limitation “determines the values of N, L, M, and K so that the matrix size is less than or equal to the set matrix size” renders this limitation because it is 

Claim 9 recites “based on parity characteristic information”

The recited limitation “parity characteristic information” renders this limitation indefinite because Applicant fails to define the terminology for “parity characteristic information” in the recited claim.  Therefore it is unclear the meaning of parity characteristic information”

Claim 11 recites “a first component determiner configured to determine values of first unit components” and “a second component determiner configured to determine values of second unit components”

The recited limitation “values” renders this limitation indefinite because Applicant fails to define “values” in the recited claim 11.  Therefore, it is unclear what values are required to determine.

Claim 11 recites “control the first component determiner and the second component determiner based on the matrix generation information”

The recited limitation “control…based on the matrix generation” renders this limitation because Applicant fails to provide a method of using the input matrix (2 dimension data see figures 1-4, fig. 7 710) to control a first/second component determiner (fig. 7 710).  

Claim 11 and 17 recites “based on parity characteristic information”

The recited limitation “parity characteristic information” renders this limitation indefinite because Applicant fails to define the terminology for “parity characteristic information” in the recited claim.  Therefore it is unclear the meaning of parity characteristic information”

Claim 17 recites “determine the values of second unit components to any one value among… so that the parity check matrix has the parity characteristic information”

The recited limitation “determine the values …so that the parity check matrix has the parity characteristic information” renders this limitation in define  because determining a value would not cause a parity check matrix to have a parity characteristic information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2020/0,099,394), in view of Chiu et al. (US 2019/0,097,657)

As per claim 1:

Change discloses:

A parity check matrix managing apparatus comprising: 
(Chang, Figs. 1-6)

an input device configured to receive a parity check matrix as a modification target;  
(Chang, Fig. 5, obtaining an original base matrix by an input device S11)


(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)


(Chang, [0055] Step S13: …dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, Fig. 5, S12-S17)

Chang does not mention about comparing the adjusted matrix with the expected size matrix.

Chiu discloses comparing the adjusted matrix with the expected size matrix.
(Chiu, Fig. 2, Code block Size < Threshold Code Block Size? 210)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Chiu’s method of comparing matrix into the system of Chang in order to verify that the adjusted matrix has achieved the expected size.
(Chiu, Fig. 2, Code block Size < Threshold Code Block Size? 210)
(Chang, [0055] Step S13: …dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, Fig. 5, S12-S17)

 As per claim 2:

wherein the parity check matrix corresponds to a quasi-cyclic low-density parity check (QC LDPC) code. 
(Chiu, Figs 1-7 QC LDPC)

As per claim 3:
Chang-Chiu further discloses:
wherein the controller controls the matrix modifier so that a set unit component group among unit components of the modified parity check matrix forms an identity matrix. 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

 As per claim 4:
Chang-Chiu further discloses:
wherein the set unit component group is at least one row or column in the modified parity check matrix. 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

 As per claim 5:
Chang-Chiu further discloses:

wherein the set unit component group is at least one among a plurality of macro components constituting the modified parity check matrix. 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

 As per claim 6:
Chang-Chiu further discloses:

wherein the macro component as the set unit component group forms one identity matrix and each unit component of the macro component has a zero matrix value or an identity matrix value. 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

As per claim 7:
Chang-Chiu further discloses:

wherein the matrix modifier includes: a row modification module configured to cyclic-shift unit components of an N-th row of the parity check matrix by L(rows) or change a position between the N-th row and another row of the parity check matrix;  and a column modification module configured to cyclic-shift unit components of an M-th column of the parity check matrix by K(columns) or change a position between the M-th column and another column of the parity check matrix, wherein the controller determines the values of N, L, M, and K so that the matrix size is less than or equal to the set matrix size. 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

As per claim 8:
Chang-Chiu further discloses:
wherein the controller includes: a matrix size calculation module configured to calculate the matrix size of the modified parity check matrix; and a matrix modification control module configured to 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

Chiu further discloses comparing the adjusted matrix with the expected size matrix.
(Chiu, Fig. 2, Code block Size < Threshold Code Block Size? 210)

In view of motivation previously stated, the claim is rejected.

As per claim 11:

 Change discloses:


(Chang, Figs. 1-6)

an input configured to receive matrix generation information for a parity check matrix and parity characteristic information, the matrix generation information including an index and a value of a set unit component group in the parity check matrix;  
(Chang, Fig. 5, obtaining an original base matrix by an input device S11)

a first component determiner configured to determine values of first unit components, which are unit components corresponding to the set unit component group among unit components of the parity check matrix, based on the index and value of the set unit component group;  
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

a second component determiner configured to determine values of second unit components, which are unit components not included in the set unit component group, based on the parity characteristic information;  and 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

a controller configured to control 
(Chang, [0055] Step S13: …dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, Fig. 5, S12-S17)

Chang does not mention about control by comparing the first component determiner (size) and the second component determiner (size) based on the matrix generation information (permutation matrix)

Chiu discloses about control by comparing the first component determiner (size) and the second component determiner (size) based on the matrix generation information (permutation matrix)
 (Chiu, Fig. 2, Code block Size < Threshold Code Block Size? 210)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Chiu’s method of comparing matrix 
(Chiu, Fig. 2, Code block Size < Threshold Code Block Size? 210)
(Chang, [0055] Step S13: …dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, Fig. 5, S12-S17)

As per claim 12:
Chiu further discloses:
wherein the parity heck matrix corresponds to a quasi-cyclic low-density parity check (QC LDPC) code. 
(Chiu, Figs 1-7 QC LDPC)

As per claim 13:
Chang further discloses:
wherein the set unit component group is at least one column or row in the parity check matrix. 
(Chang, Figs. 1-6)

As per claim 14:
Chang-Chiu further discloses:
wherein the values of the first unit components are an identity matrix.  
(Chang, Figs. 1-6)

As per claim 15:
Chang-Chiu further discloses:
wherein the set unit component group is at least one among a plurality of macro components constituting the parity check matrix. 
(Chang, Figs. 1-6)

As per claim 16:
Chang-Chiu further discloses:
wherein the macro component as the set unit component group forms one identity matrix and each of unit components in the macro component has a zero matrix value or an identity matrix value. 
(Chang, Figs. 1-6)

As per claim 17:
Chang-Chiu further discloses:
wherein the second component determiner determines the values of the second unit components to any one value among a zero matrix, an identity matrix, and a circulant permutation matrix so that the parity check matrix has the parity characteristic information. 
(Chang, Figs. 1-6)

As per claim 18:


wherein the matrix generation information further includes information of a set matrix size, and wherein the controller includes: a matrix size calculation module configured to calculate a matrix size of the parity check matrix based on the values of the first and second unit components; and a matrix generation control module configured to control the second component determiner to re-determine the values of the second unit components when the calculated matrix size is greater than the set matrix size. 
(Chang, Fig. 5, S12-S17)
(Chang, [0055] Step S13: Replacing the plurality of component codes in the original base matrix by the processor to form an extended based matrix.  Since the plurality of replacement matrices are obtained, the component codes of the original base matrix can be replaced.  The non-zero components are replaced by the plurality of replacement matrices and the zero components are replaced by an all-zero matrix.  When the original base matrix is the r x s matrix and the plurality of replacement matrices are L x L square matrix, the extended base matrix is scaled up to a rL x sL matrix.  The dimension of the permutation matrix can be adjusted to achieve the expected size of the low-density parity-check matrix)
(Chang, [0062] Step S17: Outputting the adjusted low-density parity-check matrix by an output device.  The previous steps provide the scaling method to the original base matrix and form the adjusted low-density parity-check matrix with desire code length and code rate.  The processing and calculation are performed by the processor through a series of instructions.  When the adjusted low-density parity-check matrix is obtained, the final result is output by the output device)

As per claim 20:
Claim 20 has similar limitation as claim 1.  Therefore, claim 20 is rejected for the same reason of obviousness as used above.

It is noted that other dependent claims are not rejected due to 112 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thien Nguyen/           Primary Examiner, Art Unit 2111